Citation Nr: 1724805	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  13-22 652	)	DATE 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for a disability of the bilateral legs.

3.  Entitlement to service connection for a disability of the lower back.  

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for essential tremors.

6.  Entitlement to service connection for insomnia.

7.  Entitlement to service connection for a disability of the bilateral knees.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans Affairs
WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to April 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal of August 2011 and February 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a videoconference hearing before the undersigned in July 2015.  A transcript of that hearing is associated with the record.  In December 2015, the Board remanded the case for additional development.   

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims for service connection.

VA has a duty to obtain any records generated by VA facilities that may have an impact on the adjudication of a claim as such records are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Veteran reported VA treatment in August 2016 and requested the treatment records be obtained before deciding his appeal.  The records currently before the Board end in March 2016 with the exception of the report from a November 2016 MRI.  Missing and updated VA medical records should be obtained.  

In addition, the Board has determined that the Veteran should receive a new VA examination regarding his claim of service connection for an acquired psychiatric disorder.  The Veteran was diagnosed in service with inadequate personality disorder.  Since separation, medical records also refer to mental health diagnoses of anxiety disorder (September 2006 Social Security Administration (SSA) psychological evaluation), depressive disorder (September 2006 SSA psychological evaluation), and most recently, in December 2015, posttraumatic stress disorder (PTSD).  Yet, in the most recent VA examination in February 2016, the VA examiner stated the Veteran does not now and has never had any mental health diagnosis.  Either the examiner did not have the opportunity to review the above records or the report is flawed in that it does not address or reconcile the conclusion with the Veteran's prior mental health diagnoses, i.e., a change in diagnosis, an improvement of the Veteran's prior diagnoses, correction of an error, or a new development.  Accordingly, the Board has determined that the Veteran should receive a new VA examination.

Along those lines, the Board has also determined that the examination should be a neuropsychological VA examination to determine not only whether the Veteran has an acquired psychiatric disorder related to service, but also whether his claims for service connection for tremors, insomnia, and headaches are also related to service or caused or aggravated by a mental health disability.  The Veteran received a VA examination to address insomnia, tremors, and headaches in February 2016 by a VA physician's assistant.  The examiner concluded that the Veteran's tremor disability is not related to service but is related to an anxiety disorder.  That examiner also noted the recent VA mental health examination concluded the Veteran has never had a mental health diagnosis despite evidence to the contrary.  The VA medical examiner strongly suggested a neuropsychological examination would be helpful in settling the issue of whether the tremor disability is related to any mental health disability or the two are separate unrelated conditions.  The examiner also offered opinions suggesting the headaches disability and insomnia disability have a psychological component as well.  Accordingly, the tremors disability, headaches disability, and insomnia disability are inextricably intertwined with the claim for service connection for an acquired psychiatric disorder and should also be addressed in the new VA examination.   

Finally, in offering the negative opinion in 2016 regarding a low back disability the VA examiner did not specifically discuss the 1967 letter from the Veteran's physician indicating the presence of an arthritic condition of the lower back as instructed in the Board's remand.  As such, another medical opinion is required before deciding that claim.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all outstanding treatment records relevant to the claims on appeal.  All identified VA records should be added to the claims file, to specifically include records of treatment since March 2016.  All other properly identified records should also be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.  

2.  After the record development is completed, provide the Veteran with a VA neuropsychological examination by a physician.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary neurological and psychological testing should be conducted.  The rationale for all opinions should be provided.  

The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

a).  The physician is asked to determine whether the Veteran has had a diagnosable mental health disability during the course of this appeal (since approximately 2011).  For each such disability, the physician is asked to identify the approximate onset date of disability and likely etiology if possible.  Specifically, for each diagnosed disability the physician is asked to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is otherwise related to service.  If PTSD is diagnosed the physician should list all stressful events contributing to this diagnosis.  

In forming this opinion the physician is advised that in the past the Veteran has been diagnosed with anxiety disorder (September 2006 SSA psychological evaluation), depressive disorder (September 2006 SSA psychological evaluation), and PTSD (December 2015 private treatment record).

b). The physician is also asked to determine whether the Veteran has had disabilities during the course of the appeal (since approximately 2011) manifested by tremors, headaches, and/or insomnia.  If any such disability is diagnosed, the physician is asked to identify the approximate onset date of disability and likely etiology if possible.  Specifically, for each such disability the physician is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is otherwise related to service.

If the physician determines that any of the foregoing disabilities (tremor disability, headache disability, and/or insomnia disability) exist but are not related to service, then the physician is asked to determine whether it is at least as likely as not (a 50 percent probability or more) any such disability is (i) caused by or (ii) aggravated by (worsened beyond natural progress) any diagnosed mental health disability or disabilities to include as a side effect of medication.

3.  An addendum opinion should be obtained from a physician regarding the etiology of the Veteran's current low back disorder.  If the physician determines that another examination of the Veteran is necessary to provide the requested opinion, then an examination should be scheduled.  A complete rationale for all opinions expressed should be provided.  The physician is asked to address the following:

Is it at least as likely as not (50 percent probability or more) that a current low back disability began in service or is otherwise related to service?  In offering this opinion the examiner must specifically address the 1967 letter from the Veteran's physician indicating the presence of an arthritic condition of the lower back.  

4.  After the development requested is completed, readjudicate the claims for service connection.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






